Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given during a telephonic conversation by Tom Chen on August 2, 2022. The application has been amended as follows:


(Currently Amended) An online computer system comprising one or more processors coupled to a network, the online computer system configured to: 
execute a script when a user connects to the website, the script embedded within a webpage of a third-party website; 
responsive to detecting that the user opens the webpage, dynamically generate a graphical user interface to be presented on an electronic display of a user device of the user; 
generate 
identify a second interface to input each of the one or more digital codes; 
responsive to detecting that the user selects the graphical user interface, automatically input each of the one or more digital codes into the second interface to invoke a function for each of the one or more digital codes without selection of each one or more digital codes by the user, thereby triggering the third-party website to receive the one or more digital codes and to return a response to each of the received one or more digital codes; 
monitor the returned response from the third-party website to determine and identify which of the one or more digital codes causes a change to a numerical value and determine an amount of the change; 
determine a digital code causing the change; and
apply the digital code that causes the greatest amount of the change in the numerical value to obtain and display a resulting numerical value on the third-party website.  

(Original) The online computer system of claim 1, wherein the online computer system generates the one or more digital codes based on historical data from other users collected for the website about whether a digital code enables the numerical value to change.  


(Original) The online computer system of claim 1, wherein the script comprises a one-line JavaScript that further loads program instructions from one or more servers.  


(Original) The online computer system of claim 1, wherein the online computer system executes the script responsive to detecting that the user opens the webpage.  

(Original) The online computer system of claim 1, wherein identifying the second interface comprises examining HyperText Markup Language (HTML) content on the webpage.  


(Original) The online computer system of claim 1, wherein the graphical user interface is a digital graphical button.  

(Original) The online computer system of claim 1, wherein the second interface is a data entry field.  


(Original) The online computer system of claim 1, wherein the second interface is a checkout interface.  


(Currently Amended) The online computer system of claim 1, wherein the online computer system is further configured to generate a visual indicator over the webpage while the one or more digital codes are systematically inputted into the second interface, wherein the visual indicator illustrates how much progress is being made.  


10. (Original) The online computer system of claim 1, wherein the online computer system is further configured to remove digital codes that do not cause the numerical value to change.  



(Currently Amended) A computer-implemented method for communicating with a webpage of a third party website to change a certain numerical value displayed in the webpage of the third party website, the method comprising: 
executing a script when a user connects to the third-party website, wherein the script is embedded within the webpage of the third-party website; 
dynamically generating a graphical user interface to be presented on an electronic display of a user's device when the user opens the webpage; 
generating one or more digital codes; 
identifying a second interface to input each of the one or more digital codes; 
responsive to detecting that the user selects the graphical user interface, automatically inputting each of the one or more digital codes into the second interface to invoke a function for each of the one or more digital codes without selection of each one or more digital codes by the user, thereby causing the third-party website to receive the one or more digital codes and to return a response to each of the received one or more digital codes; 
monitoring the returned response from the third-party website to determine and identify which of the one or more digital codes causes a change to a numerical value, and determining an amount of the change; 
determining a digital code causing 
applying the digital code that causes the greatest amount of the change in the numerical value to obtain and display a resulting numerical value on the third-party website.  


(Original) The computer-implemented method of claim 11, wherein the script comprises a one-line JavaScript that further loads program instructions from one or more servers.  

(Currently Amended) The computer-implemented method of claim 11, wherein executing the script is done upon the user opening the webpage.  


14. (Original) The computer-implemented method of claim 11, wherein the graphical user interface is a digital graphical button.  


(Original) The computer-implemented method of claim 11, wherein the second interface is a data entry field.  

(Original) The computer-implemented method of claim 11, wherein the second interface is a checkout interface.  


(Currently Amended) The computer-implemented method of claim 11, further comprising generating a visual indicator over the webpage while the one or more digital codes are systematically inputted into the second interface, wherein the visual indicator illustrates how much progress is being made.  


(Currently Amended) A computer-implemented method for communicating with a webpage of a merchant third party website to change a numerical price value displayed in the webpage of the merchant third party website, the method comprising: 
executing a script when a user connects to the merchant third-party website, wherein the script is embedded within the webpage of the merchant third-party website; 
dynamically generating a graphical user interface to be presented on an electronic display of a user's device when the user opens the webpage; 
generating one or more digital codes; 
identifying a checkout interface to input each of the one or more digital codes; 
responsive to detecting that the user selects the graphical user interface, automatically inputting each of the one or more digital codes into the checkout interface to invoke a function for each of the one or more digital codes without selection of each one or more digital codes by the user, thereby causing the merchant third-party website to receive the one or more digital codes and to return a response to each of the received one or more digital codes; 
monitoring the returned response from the merchant third-party website to determine and identify which of the one or more digital codes causes a change to a numerical price, value, and determining 
storing, in a memory, the one or more digital codes along with data that shows the amount the one or more digital codes causes the numerical price value to change; 
Page 5 of 8Appl. No.: 17/003,886determining a digital code causing the change; and 
applying the digital code that causes the greatest amount of the change in the numerical price value to obtain and display a resulting numerical price value on the merchant third-party website.  



(Original) The computer-implemented method of claim 18, wherein the script comprises a one-line JavaScript that further loads program instructions from one or more servers.  


20. (Currently Amended) The computer-implemented method of claim 18 further comprising generating a visual indicator over the webpage while the one or more digital codes are systematically inputted into the checkout interface, wherein the visual indicator illustrates how much progress is being made.




Reasons for Allowance

Claims 1-20 are allowed.
		
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-20 are eligible under 35 USC 101.  After reviewing the Applicant’s latest claimed limitations, as well as the disclosure, it is clear to the Examiner that the steps performed go beyond the limitations and simple implementation of an abstract idea. The claims do not recite any mathematical calculations, formulas or calculations, nor do they recite a mental process (the steps performed cannot be practically performed in the human mind), or any method of organizing human activity such as fundamental economic concepts, commercial or legal interactions, or managing interactions between people.
Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent-eligible.


The most relevant prior art found by the Examiner is Mashadi (20170148046). It teaches optimizing a user’s selection of desired products with any available coupons, upon having the desired items in the shopping cart, and applying any available coupons to each of the products with respect to the retailers. Coupons are applied when items are placed in the shopping cart, rather than when the user proceeds to purchase. However, it lacks the combination of claimed elements of the independent claims.

Fisher (20140074584) teaches validating coupon codes to a retailer’s webpage to perform a test transaction, and monitoring the transaction to check whether the coupon codes result in a price change. It teaches whether coupon codes work or not, however it does not teach identifying or applying the coupon code that causes the greatest amount of price change. Furthermore, Fisher lacks the combination of claimed elements of the independent claims.

When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


8/8/2022
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622